DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/30/2021 has been entered. As directed by the amendment: claims 1, 6, 12 and 16 have been amended. Claims 3, 5, 21 and 22 are canceled. Thus, claims 1-2, 4, 6 - 20 are pending. The amendments made to claims 1, 6 and 12 are sufficient to overcome the indefiniteness rejections under 35 U.S.C. 112(b) made to the claims in the Non-Final Rejection dated 03/30/2021. Accordingly, the rejection to these claims is withdrawn. However, the amendments made to claim 16 do not address the indefiniteness rejection made in the same office action regarding the term “a welding- type electrode” being recited twice both in line 1 and 4 of the claim. Thus, the indefiniteness rejections under 35 U.S.C. 112(b) of the Non-Final Rejection dated 03/30/2021 made to claim 16 is maintained. 
Further, applicant’s remarks/arguments are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, both of these independent claims recite the limitation “…the at least one of the hydrogen sensor or the moisture sensor is incorporated into a body of the welding torch…” and none of the drawings or the specification disclose a hydrogen or a moisture sensor “incorporated into a body of the welding torch”. As indicated in paragraph (0026), (0053) and (00103) of the specification, a hydrogen or a moisture sensor “can be incorporated in the welding torch” is disclosed. However, incorporating a hydrogen or a moisture sensor in the welding torch is a broad limitations that includes a sensor in the welding torch for instance outside or in the vicinity of the torch body (the torch body disclosed ‘204’ in parag. (0037, FIG. 2)). Therefore, the narrower limitation claimed, “incorporated into a body of the welding torch, ‘204’,  raises new matter issue that is not disclosed in the disclosure, as the specification or the figures, do not show a hydrogen or a moisture sensor incorporated into a body (204) of the welding torch. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, this independent claim now recites the limitation "…the welding-type circuit…" in the end of line 3 and beginning of line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim rendering the claim indefinite. Further, claims 17-20 inherit this indefiniteness by virtue of being dependent from this claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol (US 4580026 A), here in after called Stol, in view of Takeda et al. (US 2011/0168678 A1), here in after called Takeda evidenced by Daniel (US 20140042129 A1) and Lattner et al. (US 20180085842 A1, foreign priority date 02/23/2016), here in after called lattner.
Regarding claim 1, Stol discloses  an apparatus to reduce hydrogen associated with a consumable welding-type electrode (apparatus for preheating the welding wire fed (W) to bake out volatile impurities like moisture, drawing components and reduce the hydrogen content, (4:10-20)), the apparatus comprising: a welding-type power source (25, FIG. 5) configured to provide welding-type current to a welding- type circuit (configured to supply welding current between the workpiece and the electrode contact tip (welding-type circuit), 3:55 -60)), the welding-type circuit comprising the welding-type electrode (welding wire (W), FIG. 5) and a first contact point of a welding torch (17, FIG. 5); an electrode preheating circuit (preheating power supply(21), two contact tips(15, 17) and consumable electrode wire (w), FIG. 5)) configured to supply preheating current through a first portion of the welding-type electrode (preheating current flows through the segment of the electrode between the two contact tips, (3: 50 -55, FIG.5)), the first portion of the welding-type electrode located between a wire source supplying the welding-type electrode and the first contact point of the welding torch (the first portion of the welding wire (W) located between wire feed (WF) and the first contact tip (17), (FIG. 5)); and an electrode preheating control circuit configured to control the preheating current ((computerized wire preheating controller "C", (7:51 -53) configured to control the preheating current based on the wire feed rate “WF” and the current sensor (S) regulating the preheating current form the power supply (P) in accordance with the current sensor feedback line (85) and  wire feed rate  feedback line (87), (9:54-60, FIG.5) wherein, the computerized wire preheating controller also has data storage and data programming capabilities incorporated therewith, so that specific information for a given torch or wire preheating characteristics can be entered into the control system (7:65-8:02) and the preheating controller adjusts the preheating current to keep the thermal state (temperature) of the wire (7:38 - 42) that bakes out part of the volatile contaminants like Hydrogen (4:10 - 18)).
The electrode preheating circuit of Stol does not explicitly teach at least one of 1) a hydrogen sensor configured to measure hydrogen at least one of in the welding-type electrode 
However, Takeda that teaches an apparatus for welding copper (0002), also teaches at least one of 1) a hydrogen sensor configured to measure hydrogen at least one of in the welding-type electrode or proximate the welding-type electrode, or 2) a moisture sensor configured to measure moisture at least one of in the welding-type electrode or proximate the welding-type electrode (a hydrogen sensor (42) connected to measuring section (43) configured to measure hydrogen proximate to the welding electrode (14b), (0136, FIG. 7)), and the controller controlling the preheating current based on at least one of a hydrogen measurement from the hydrogen sensor or a moisture measurement from the moisture sensor (the controller (44) controls the welding power is supplied to the electrode (14b) based the hydrogen concentration measured by measuring section (43) of hydrogen sensor (42), (0136, 0137 and FIG. 7), please note here, that the Stol reference (as shown above) already teaches the controller controls the preheating current based on at least a current sensor (S) feedback proximate to the welding wire (W) to bake out part of the volatile contaminants like Hydrogen and as indicated here in (0137, FIG.7), the controller here(44) controls the welding power supplied to the welding wire based on the hydrogen sensor (42) proximate to the welding electrode (14b)). 
 A preheating circuit with controller controlling the preheating current based on the hydrogen measurement directly from a hydrogen sensor proximate to the welding wire preheated to reduce the hydrogen content, instead of a current sensor (s) as taught in Stol, has the advantage of precisely and accurately measuring the content of hydrogen in the welding wire and accordingly adjusting the preheating current to achieve a targeted low concentration hydrogen of the welding wire.

Stol in view of Takeda still do not explicitly teach that, the at least one of the hydrogen sensor or the moisture sensor is incorporated into a body of the welding torch.
However, Both Daniel and Lattner teach sensors incorporated into a body of the welding torch. Daniel teaches the positioning of the temperature sensors (1410 and 1415) can be arranged at multiple positions along the preheated welding wire (140) depending on what portion of the wire temperature is needed to be measured and fedback to the controller among which one position of temperature sensor (1410) can be such that the temperature of the wire (140) can be detected at some point between the end of the tip contact tube (160) and contact tube (165), (0043, FIG.3) or the torch body). Similarly, Lattner teaches temperature sensor 16 arranged and/or integrated at suitable locations (0031) and FIG. 3 showing temperature sensor 16 integrated in the body (14) of the preheater (9) of the wire (4).
Therefore, it would have been obvious for one of ordinary skill in the art a t the time of filling to modify the hydrogen sensor (42, Takeda (FIG. 7)) in the proximate of the welding wire taught by Stol in view of Takeda to be positioned or incorporated into the body of the welding torch because it is considered an obvious matter of routine optimization to incorporate into, the hydrogen sensor or any kind of sensor for that matter, the body of the welding torch in order to measure and feedback the content of the hydrogen for the portion of the welding wire in the body of the welding torch (MPEP 2144. II. A, B).  
Regarding claim 2,Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1, wherein the electrode preheating control circuit is configured to  (the controller (C) connected to the preheating power supply (p) and current sensor (s) controls the preheating current is based on the alloy type (wire type), diameter of the wire and wire federate, Stol (7: 46 – 8:09 and 8:15-35)).   -2-U.S. Application Serial No. 16/005,139 Response to Office Action dated March 30, 2021
Regarding claim 4, the apparatus as defined in claim 1, wherein the hydrogen sensor comprises at least one of a Palladium-based sensor, a diode-based Schottky sensor, or a micromechanical systems-based sensor.  
Regarding claim 6, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1, wherein the electrode preheating circuit is configured to provide the preheating current to the welding-type electrode via the first contact point and a second contact point (the preheating circuit provides current to the welding wire (W) via the first and second contact tips (15, 17), Stol (3:50 -55) and FIG. 5)).  
Regarding claim 7, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 6, wherein the preheating current and the welding-type current have respective polarities that reduce a net current at the second contact point to less than the preheating current and the welding-type current (the preheating current is less than the welding current and the net difference is dependent on how much preheating current is established to heat up the wire and smoothly melt during welding and hence the net current is less that both currents, Stol (4:20 -49)). 
Regarding claim 8, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1, further comprising a wire cooler configured to cool the welding-type electrode following heating of the welding-type electrode (the electric contact tips are configured to efficiently cool and absorb the heat from the electrode, Stol (7:7- 10)).
Regarding claim 9, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1, wherein the electrode preheating control circuit is configured to (the controller “c” controls the preheating current based on the average resistivity of the wire, alloy density and specific heat of the wire to set a target temperature, Stol (6:50 - 7:09)).  
Regarding claim 10, the apparatus as defined in claim 1, wherein the welding torch comprises a vent system to remove hydrogen from a volume proximate the welding-type electrode conducting the preheating current.  
Regarding claim 11, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1, wherein the electrode preheating circuit comprises a second contact point located between the first contact point and the wire source (the contact point of contact tip (15), second contact point, is located between the contact point of contact tip (17), first contact point, and the wire feeder, Stol, FIG.5)).  
Regarding claim 12, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 11, wherein the second contact point is a drive roll of a wire feeder configured to feed the welding-type electrode from the wire source (the contact point of contact tip (15) is connected to the drive roll of the wire feeder configured to feed the welding wire (W), Stol, FIG.5)).  
Regarding claim 13, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 11, wherein the second contact point comprises a second contact tip in the welding torch (the second contact point, is the contact point of contact tip(15), Stol FIG. 1).  
Regarding claim 14, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 11, wherein the electrode preheating circuit comprises the first contact point and the second contact point (a third contact point is located at contact tip (17) of the electrode preheating circuit comprises the first and second contact tips (15 and 17), Stol (FiG.5)).
Regarding claim 15, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 11, wherein the electrode preheating circuit comprises a third contact point located between the first contact point and the second contact point (a third contact point is located at contact tip (17) of the preheating circuit for connection of the weld-type power supply (25), Stol, (FIG. 1)).  
Regarding claim 16, Stol discloses a method to reduce hydrogen in a welding-type electrode (a method of preheating the wire fed (W) to bake out volatile impurities like moisture, drawing components and reduce the hydrogen content, (4:10-20)), the method comprising: providing, via a welding-type power source (welding power supply(25), FIG. 5)), welding-type current to the welding-type circuit (welding-type current provider by the power supply (p) to  the welding wire (W), DIG. 5)), the welding-type circuit comprising a welding-type electrode and a first contact point of a welding torch (the welding type circuit comprising welding wire (W) and first contact tip 17, FIG.5));  supplying, via an electrode preheating circuit (supplying via preheating power supply (21), two contact tips (15, 17) and welding wire (W), FIG. 5)),  preheating current through a first portion of the welding-type electrode between a wire source of the welding-type electrode and the first contact point of the welding torch (preheating current flows through the segment of the electrode between the two contact tips, (3:50 -55)); and controlling, via an electrode preheating control circuit, the electrode preheating current  ((controlling, via a computerized wire preheating controller "C", (7:51 -53) configured to control the preheating current based on the wire feed rate “WF” and the current sensor( S) regulating the preheating current form the power supply (P) in accordance with the current sensor feedback line (85) and  wire feed rate  feedback line (87), (9:54-60, FIG.5) wherein, the computerized wire preheating controller also has data storage and data programming capabilities incorporated therewith, so that specific information for a given torch or wire preheating characteristics can be entered into the control system (7:65-8:02) and the preheating controller adjusts the preheating current to keep the thermal state (temperature) of the wire (7:38 - 42) that bakes out part of the volatile contaminants like Hydrogen (4:10 - 18)).
STOL does not explicitly teach controlling, via the electrode preheating control circuit, the preheating current based on the at least one of the hydrogen measurement or the moisture measurement. 
However, Takeda that teaches an apparatus for welding copper (0002), also teaches controlling, via the controller (44) of the welding power supply  to the electrode (14b) based the hydrogen concentration measured by measuring section (43) of hydrogen sensor (42), (0136, 0137 and FIG. 7), please note here, that the Stol reference (as shown above) already teaches the controller controls the preheating current based on at least a current sensor (S) feedback proximate to the welding wire (W) to bake out part of the volatile contaminants like Hydrogen and as indicated here in (0137, FIG.7).
 Controlling the preheating current based on the hydrogen measurement directly from a hydrogen sensor proximate to the welding wire preheated to reduce the hydrogen content, instead of a current sensor (s) as taught in Stol, has the advantage of precisely and accurately measuring the content of hydrogen in the welding wire and accordingly adjusting the preheating current to achieve a targeted low concentration hydrogen of the welding wire.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the controlling the preheating current of Stol to include a hydrogen measurement from a hydrogen sensor to reduce hydrogen content and controlling the preheating current based on the measurement in order to precisely and accurately adjust the preheating current to achieve a targeted low concentration hydrogen in the welding wire.
Stol in view of Takeda still do not explicitly teach measuring at least one of moisture or hydrogen of the preheating chamber via at least one of moisture or hydrogen sensors incorporated into a body of the welding torch.

Therefore, it would have been obvious for one of ordinary skill in the art a t the time of filling to modify the method of measuring the hydrogen sensor (42, Takeda (FIG. 7)) in the proximate of the welding wire taught by Stol in view of Takeda to be based on the hydrogen sensor positioned or incorporated into the body of the welding torch because it is considered an obvious matter of routine optimization to incorporate into, the hydrogen sensor or any kind of sensor for that matter, the body of the welding torch in order to measure and feedback the content of the hydrogen for the portion of the welding wire in the body of the welding torch (MPEP 2144. II. A, B).  
Regarding claim 17, Stol in view of Takeda evidenced by Daniel and Lattner teaches the method as defined in claim 16, further comprising controlling the electrode preheating current based on at least one of a type of the welding-type electrode, a chemistry of the welding-type electrode, a wire diameter, or a gas composition (the controller “C” is controlling the preheating current is based on the alloy type (wire type), diameter of the wire and wire federate, Stol (8:15-35)).
Regarding claim 18, Stol in view of Takeda evidenced by Daniel and Lattner teaches the method as defined in claim 16, further comprising controlling the electrode preheating current based on at least one of a target current, a target wattage, a target wire resistance, a target wire (the controller “c’ is controlling the preheating current based on the average resistivity of the wire, alloy density and specific heat of the wire to set a target temperature, (Stol (6:60 - 7:09)). 
Regarding claim 19, Stol in view of Takeda evidenced by Daniel and Lattner teaches the method as defined in claim 16, further comprising controlling the preheating current using a voltage-controlled loop based on a target voltage (the controller “c” is configured to controlling the preheating current based on multiple variables entered in to the algorithm target power, target temperature and target voltage, Stol (7:47-8:09)). 
Regarding claim 20, Stol in view of Takeda evidenced by Daniel and Lattner teaches the method as defined in claim 16, further comprising cooling the welding-type electrode following the preheating of the welding-type electrode (the electric contact tips are configured to efficiently cool and absorb the heat from the electrode, Stol (7: 7-10)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Takeda evidenced by Daniel and Lattner in further view of Benson et al. (US 7, 306, 951 B1), here in after called Benson. 
Regarding Claim 4, Stol in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1. But,
STOL in view of Takeda evidenced by Daniel and Lattner is silent about the sensor 130 that detects moisture or hydrogen level of the welding system comprises at least one of a Palladium-based sensor, a diode-based Schottky sensor, or a micromechanical systems-based sensor.
However, Benson that teaches an apparatus for measuring hydrogen concentration in a welding application (abstract), also teaches a hydrogen sensor of Palladium thin layer, (10:23 - 28)).


to be of Palladium thin layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Takeda evidenced by Daniel and Lattner in further view of Fischer et al. (US 2013/0256276 A1), here in after called Fisher.
Regarding Claim 10, STOL in view of Takeda evidenced by Daniel and Lattner teaches the apparatus as defined in claim 1. But,
STOL in view of Takeda evidenced by Daniel and Lattner do not teaches the welding torch comprises a vent system to remove hydrogen from a volume proximate the welding-type electrode conducting the preheating current.
However Fisher that teaches a welding system includes a gas supply system configured to provide a gas flow (0005), also teaches that the gas supply system in conjunction with the flux supply system have a conduit to release one or more gases collected during welding, (0022).
The advantage of such flux conduits is to supply reactive gases with hydrogen that produce less soluble molecules with the molted metal weld that can be released/vented- out from the molten metal resulting in a weld having reduced diffusible hydrogen content (0046).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus defined in claim 1 by Stol in view of Fischer to include a venting system in order to supply reactive gases with hydrogen that produce less soluble molecules with the molted metal weld that can be released/vented-out from the molten metal resulting in a weld having reduced diffusible hydrogen content as taught in Fisher.
Response to Arguments
 Response to arguments regarding the Rejections under 35 U.S.C. § 112
The amendments made to claims 1, 6 and 12 are sufficient to overcome the indefiniteness rejections under 35 U.S.C. 112(b) made to the claims in the Non-Final Rejection dated 03/30/2021. Accordingly, the rejection to these claims is withdrawn. However, the amendments made to claim 16 do not address the indefiniteness rejection made in the same office action regarding the term “a welding- type electrode” being recited twice both in line 1 and 4 of the claim. Thus, the indefiniteness rejections under 35 U.S.C. 112(b) of the Non-Final Rejection dated 03/30/2021 made to claim 16 is maintained. 
Response to arguments regarding the Rejections under 35 U.S.C. § 103 
Claim 1
Applicant's arguments filed on 06/30/2021 regarding claim 1 have been fully considered but they are not persuasive because the arguments do not address the references used to reject claim 1 in the Non-Final rejection dated 03/30/2021 (claim 1 was rejected under Stol in view of Fisher and the arguments are about Stol in view of Benson) as well as the current Final – Rejection (claim 1 is rejected under Stol in view of Takeda evidenced by Daniel and Lattner). 
Claim 16
The same reasoning for claim 1 renders the arguments made regarding claim 16 not persuasive.
Claim 21
As directed by the amendment claim 21 is cancelled. Thus, arguments made regarding claim 21 are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761